                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                   Plaintiff,

      v.                                           Case No. 17-cr-168-pp

ROMELL R. LEWIS,

                   Defendant.


    ORDER GRANTING THE GOVERNMENT’S MOTION FOR ENTRY OF
        PRELIMINARY ORDER OF FORFEITURE (DKT. NO. 50)


      On October 3, 2017 the grand jury returned an indictment against the

defendant, charging him with being a felon in possession of a firearm,

possessing with intent to distribute marijuana, and possessing firearms in

furtherance of a drug trafficking offense. Dkt. No. 1. The indictment included a

forfeiture notice, listing a Springfield Armory, model 1911A-1, .45 caliber pistol,

bearing serial number WW128948; a Sig-Sauer, model SP2022, .40 caliber

pistol, bearing serial number 24B015976; and a Volunteer Enterprises, model

Commando Mark III, .45 caliber rifle, bearing serial number 24893. Id. at 4.

      On February 27, 2019, the defendant signed a plea agreement. Dkt. No.

46. In that agreement, the defendant agreed that the court could immediately

enter a preliminary order of forfeiture. Id.

      In light of the plea agreement, the court FINDS that the Springfield

Armory, model 1911A-1, .45 caliber pistol, bearing serial number WW128948;


                                         1
the Sig-Sauer, model SP2022, .40 caliber pistol, bearing serial number

24B015976; and the Volunteer Enterprises, model Commando Mark III, .45

caliber rifle, bearing serial number 24893, are subject to forfeiture.

      The court GRANTS the government’s motion for entry of a preliminary

order of forfeiture. Dkt. No. 50. The court ORDERS that all right, title and

interest in the Springfield Armory, model 1911A-1, .45 caliber pistol, bearing

serial number WW128948; a Sig-Sauer, model SP2022, .40 caliber pistol,

bearing serial number 24B015976; and a Volunteer Enterprises, model

Commando Mark III, .45 caliber rifle, bearing serial number 24893 is

FORFEITED to the United States under 18 U.S.C. §924(d); 21 U.S.C. §853;

and 28 U.S.C. §2461(c).

      The court ORDERS that the Bureau of Alcohol, Tobacco, Firearms, and

Explosives for the Eastern District of Wisconsin or its duly appointed

representative shall seize the items listed above.

      The court ORDERS that under 21 U.S.C. §853(n)(1), the United States

shall publish notice of this order and of its intent to dispose of the property

according to law.

      The court will recount the terms of this order in the defendant’s

judgment and commitment order.

      Dated in Milwaukee, Wisconsin this 18th day of April, 2019.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge
                                         2
